DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Resolution of the new matter issues discussed in the previous Office action with regards to claim 17 is noted with appreciation.  
Applicant’s arguments, see pages 8-9 of the amendment, filed 10/29/21, with respect to the rejection(s) of claim(s) 16, 26, and 29 under 35 USC 103 and the motivation pertaining to the pump bearings have been fully considered and are persuasive in that replacing the bearings of the Ayre pump with those of Wampler would not necessarily result in the claimed configuration.  Accordingly, the rejection has been withdrawn.  However, upon further consideration, the ground(s) of the rejection have been revised, relying on the same references.
The remainder of Applicant’s arguments, see pages 9-11 of the amendment filed 10/29/21, have been fully considered but are not persuasive.  In response to applicant's argument that the Xu reference is non-analogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, while Xu may be considered to be in the same broad field of endeavor (that of pumps in general), it is pertinent to the particular problem with which the applicant was concerned.  At page 2, lines 10-12 of the application, one of the objects of the invention is stated to be, “to provide a pump whose materials… can be durably connected to one another.”  Xu highlights the features of its coating including an enhanced bonding strength between the coating and substrate (para. 147).  Therefore, because Xu is concerned with strong, durable connections 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16, 19-21, 23-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6,866,625 to Ayre et al in view of US Pat. No. 6,234,772 to Wampler in view of US Pat. No. 6,227,817 to Paden in view of US PG-Pub. No. 2007/0142696 to Crosby, and in further view of US PG-Pub. No. 2016/0245295 to Xu.
Regarding claims 16, 19-21, 24-26, 28-32, Ayre teaches a pump device and method of forming a pump device comprising: a pump housing (20) that at least partly surrounds an interior region and has an inlet and an outlet (Fig. 6); and an impeller (24 and 25) provided in the interior region of the pump housing (Fig. 6); wherein the pump housing comprises a first hollow body, wherein the inlet and outlet are axially aligned (Fig. 6).
Ayre fails to teach a composite of a first hollow body and a further hollow body which at least partly surrounds the first hollow body on the side facing away from the interior region forming cylindrical hollow bodies; and wherein the first hollow body and further hollow body are bonded 
Wampler teaches a pump device and method of forming a pump device comprising: a pump housing that at least partly surrounds an interior region and has an inlet and an outlet (Fig. 7); wherein the pump housing comprises a composite of a first hollow body (92) and a further hollow body (14) which at least partly surrounds the first hollow body on the side facing away from the interior region forming cylindrical hollow bodies (Fig. 7); and wherein the first hollow body and further hollow body are bonded together along an entire area where the first hollow body is within the further hollow body (as shown in Fig. 7 where the outer surface of ceramic lining 92 is embedded/pressed into casing 14); wherein at least 60% of the surface area of the side of the first hollow body facing away from the interior space is connected to the further hollow body (Fig. 7), based on the surface area of the side of the first hollow body facing away from the interior space, wherein a further surface of the first hollow body of the pump housing faces the interior region (Fig. 7); wherein the first hollow body has a ceramic content of at least 40% by weight, based on the total mass of the first hollow body (92 being a “ceramic surface,” i.e. 100% ceramic).
Wampler teaches a blood pump (abstract) which includes an impeller (36) rotating within a housing (Fig. 7) wherein an additional hollow body (ceramic lining 92) is provided within the hollow body of the housing in order to protect the housing structure in case of contact between the impeller and the housing (col. 6, ll. 48-56). Ayre also teaches a blood pump which comprises an impeller (25) rotating within a housing (20) which may make use of a wear resistant material on its inside walls (col. 12, ll. 27-30). Because Ayre teaches a blood pump with an impeller rotating within a housing with a protective body on the interior of the housing, and Wampler teaches a modification to a blood pump which prevents damage to the housing from the impeller by including an additional hollow body within the housing, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the blood pump taught by Ayre to use a composite body housing including a ceramic hollow body as taught by Wampler as the use of a known technique (the housing modifications of Wampler) to improve a similar device (the axial pump of Ayre) in the same way. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385,1395-97 (2007).
Paden teaches using titanium as a material for a blood pump exterior casing (col. 3, ll. 46-54) and titanium nitride for blood-wetted surfaces (i.e. a material that is at least 50% metal, col. 7, ll. 42-47) (claims 19-21, 24).  Because Paden teaches using the claimed materials, it teaches the inherent material properties as well, including the hardness claimed in claim 16 and the magnetic permeability claimed in claim 25.
Paden further teaches that these materials provide excellent biocompatibility.  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the invention to modify the pump of Ayre by using the materials taught by Paden to achieve the predictable result of excellent biocompatibility (col. 3, ll. 46-54, col. 7, ll. 42-47 of Paden).
Crosby teaches a pump which is surrounded by and connected to a component housing (1, Fig. 1-2).
Crosby further teaches that enclosing the pump in a component housing simplifies the implanting process of a blood pump as there are fewer components to be handled (para. 26).  Because Ayre also teaches a blood pump, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the pump of Ayre by enclosing the pump within a component housing as taught by Crosby in order to improve a similar device in a similar way.
Xu teaches a pump with first and further bodies (the wear resistant/hard surface and the blade body, respectively), the first body and further body are sintered such that a force-fitting frictional bond is formed between the first hollow body and the further hollow body (para. 124).
Ayre teaches that its pump may make use of a wear resistant material on its inside walls (col. 12, ll. 27-30), but is silent regarding the method of attaching the two bodies.  Xu teaches that attaching a wear resistant material to the surface of another body via sintering results in certain benefits, such as enhanced bonding strength which improves the wear resistance (para. 124).  Because Ayre teaches applying a wear resistant material to the inside of the pump and Xu teaches adhering a wear-resistant material in a pump environment via sintering, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the pump/method of Ayre by attaching the wear resistant material via sintering as taught by Xu in order to achieve superior bonding (Xu para. 124).

Regarding claim 23, Ayre as modified by Wampler, Paden, Crosby, and Xu teaches the pump of claim 22 but fails to teach the specific pump volume.
Since applicant has not disclosed that having the specific pump volume solves any stated problem or is for any particular purpose above the fact that the pump moves a certain amount of blood and it appears that the pump of Ayre would perform equally well with the volume as claimed by 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM W. BROWN whose telephone number is (571)270-3372. The examiner can normally be reached Monday-Friday 10:00-6:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Bomberg can be reached on (571) 272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ADAM W BROWN/Examiner, Art Unit 3745                                                                                                                                                                                                        
/KENNETH BOMBERG/Supervisory Patent Examiner, Art Unit 3745